DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, and 8-19 are pending for examination.  Claims 2, 3, 6, 7, and 20 were cancelled in claim amendments filed 06/09/2022.


Allowable Subject Matter
Claims 1, 4, 5, and 8-19 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1 and 17 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 17: “…wherein the node-specific DPD information comprises immediate neighbor information of at least one immediate neighbor, wherein the at least one immediate neighbor is a second node, wherein the immediate neighbor information specifies a communication interface on the node that is directly connected to the second node;…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114